757 N.W.2d 87 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee, Cross-Appellant,
v.
Erick Lamont LEWIS, Defendant-Appellant, Cross-Appellee.
Docket No. 136965. COA No. 275652.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the June 17, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Thompson, 477 Mich. 146, 730 N.W.2d 708 (2007).